IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE PETITION               §
OF RYAN MATTHEW RESOP FOR A                 § No. 383, 2015
WRIT OF MANDAMUS                            §

                          Submitted: August 10, 2015
                           Decided: September 1, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                  ORDER

      This 1st day of September 2015, upon consideration of the petition of

Ryan Matthew Resop for an extraordinary writ of mandamus and the State’s

answer, it appears to the Court that:

      (1)    Resop seeks to invoke the original jurisdiction of this Court to

issue a writ of mandamus directed to the Department of Correction

(“DOC”), to the Office of Disciplinary Counsel (“ODC”), and to the

attorney who represented his codefendant in a 2007 criminal case. The State

of Delaware has filed an answer and motion to dismiss Resop’s petition.

After careful review, we find that Resop’s petition fails to invoke the

original jurisdiction of this Court.    Accordingly, the petition must be

dismissed.

      (2)    In 2007, Resop pled guilty to multiple criminal offenses,

including three counts of Robbery in the First degree. In 2009, Resop’s

codefendant, Jarrell Crawley, filed a motion for postconviction relief
alleging ineffective assistance of his trial counsel. In response, Crawley’s

trial counsel filed an affidavit, which included a statement that Resop had

pled guilty and had agreed to testify against Crawley at trial.

         (3)     Resop contends the statement about him in counsel’s affidavit

was false. He states that he specifically rejected the State’s first plea offer

because he would not agree to testify against Crawley. As a result of

counsel’s false statement, which is included in documents that are available

on Westlaw, Resop contends that he has been labeled a “snitch” by other

inmates. He alleges that he has been assaulted by other inmates and that the

DOC will not allow him to move into the general population or participate in

the Key Program.           Resop requests that a writ of mandamus be issued

directing the DOC to allow him to enter the Key Program, directing the

ODC to pursue disciplinary sanctions against Crawley’s counsel, and

directing counsel to file a document retracting his false statements.

         (4)     A writ of mandamus is an extraordinary remedy that may be

issued by this Court to compel a trial court to perform a duty owed to the

petitioner.1 The Court’s original jurisdiction to issue an extraordinary writ

of mandamus is limited to instances when the respondent is a court or judge




1
    In re Bordley, 545 A.2d 619, 620 (Del. 1988).


                                            -2-
thereof.2 In this case, the Court has no original jurisdiction to issue a writ of

mandamus directed to the DOC,3 to the ODC, or to counsel.

         NOW, THEREFORE, IT IS ORDERED that Resop’s petition for a

writ of mandamus is DISMISSED.

                                                    BY THE COURT:
                                                    /s/ Leo E. Strine, Jr.
                                                    Chief Justice




2
    In re Hitchens, 600 A.2d 37, 38 (Del. 1991).
3
  The Superior Court is the court with jurisdiction to issue a writ of mandamus to
administrative boards and agencies to compel the performance of their official duties. See
Clough v. State, 686 A.2d 158, 159 (Del. 1996); DEL. CODE ANN. tit. 10, § 564 (2013).


                                             -3-